Gray, C. J.
The ruling as to the effect of the auditor’s report conformed to the well settled law. An auditor, for the purpose of passing upon the matter referred to him, must necessarily construe any contract the construction of which is involved in such determination; his views of the law being, of course, subject to revision by the court, and his findings of fact to revision by the jury. Peru Co. v. Whipple Manuf. Co. 109 Mass. 464. Holmes v. Hunt, 122 Mass. 505.
It was within the discretion of the presiding judge to exclude the general question put to the plaintiff by his counsel, as asking for a mere repetition of his previous testimony.
There were no facts in the case to call for the last instruction requested; and the instructions given were correct and sufficient, and in accordance with the cases on which the plaintiff relied at the argument. Forrestier v. Bordman, 1 Story, 43. Greenleaf v. Moody, 13 Allen, 363. Exceptions overruled.